Citation Nr: 0833124	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for residuals, 
laceration of head/forehead.

2.  Entitlement to service connection for residuals, right 
arm injury.

3.  Entitlement to service connection for residuals, 
laceration of right leg.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1979 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to service connection for residuals, 
laceration of head, is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The record contains no medical or lay evidence of a 
current right arm disorder.

2.  The veteran did not complain of and was not treated for a 
right leg disorder for approximately 24 years after service; 
and his current right leg disorder is not linked by competent 
probative medical evidence to service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right arm disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A right leg disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, right arm 

The veteran seeks service connection for the residuals of a 
right arm injury sustained during service.  He avers that his 
right arm was injured when a forklift that he was operating 
rolled over.  A photograph submitted by the veteran shows a 
uniformed person with a bandaged right forearm.

Service connection will be granted if it is shown the veteran 
suffers from a disability contracted in the line of duty 
while in active military service.  38 C.F.R. §§ 3.303, 3.304.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Despite pictorial evidence of a right arm injury during 
service, the record contains no evidence of a current right 
arm disorder.  Indeed, the Board notes that in his December 
2005 claim for service connection the veteran reported that 
he has received "NO medical treatment outside the military" 
for his claimed disorders.  VA treatment records, which 
contain no evidence of a right arm disorder, bear this out.  
In fact, physical examination done by VA in January 2004 
informs as follows:

[the veteran] who comes for yearly 
examination.  He has no complaint. . . .

Review of Systems:
Head and Neck:  No history of trauma or 
masses. . . .
Musculoskeletal:  No trauma, no edema, no 
joint pain, swelling, or stiffness, no 
muscular swelling or pain, no weakness. . . 
.
Neurologic:  No change in consciousness, no 
seizure, no tremor, no weakness, paralysis, 
numbness, or paresthesia. . . 

Physical Examination:
Head and Neck: Symmetrical w/o evidence of 
trauma, no mass or carotid bruit, Neck 
Supple, no thyromegaly . . .
Musculoskeletal:  Symmetrical w/o 
deformity, discoloration, or edema.  Spine 
straight, FROM all joints w/o difficulty. . 
. .
Neurologic:  Alert, responsive, cogent, 
oriented X3
CN's 2-12 grossly intact
Peripheral sensory touch and pain 
grossly WNL
Peripheral motor 100% all areas
No tremor or fasciculation
Gait and balance WNL
DTR's 0+ all areas equal 
bilaterally

Diagnoses were 1) Obesity; 2) Continued Smoking; and 3) ETOH 
(alcohol) use.

Subsequent examinations also documented no complaints and 
found no evidence of a right arm disorder.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the lay and medical evidence indicates 
the veteran does not have a current right arm disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder, service connection 
for residuals of a claimed right arm injury must be denied.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and 
Degmetich , 104 F.3d 1328.

The Board notes that the veteran has not been accorded a 
compensation and pension examination.  However, the Board 
finds that the evidence, discussed above, which indicates 
that the veteran does not have a current right arm disorder, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2007).  As both lay and medical 
evidence provides evidence against the claim, and in fact 
indicates that the veteran currently does not have a right 
arm disorder, the Board finds no basis for a VA examination 
to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

II.  Service connection, right leg 

The veteran also seeks service connection for the residuals 
of a laceration to his right leg.  He avers that he sustained 
lacerations to his leg when a forklift he was operating 
rolled over and pinned his leg.  

STRs contain no evidence of any continued treatment for cuts 
to the right leg, however, the Board notes that the veteran 
is competent to report as to his in-service experiences and 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Board finds no reason to doubt the veracity of 
the veteran's assertions.  Id.  Even so, the abject lack of 
documented medical evidence showing treatment for a right leg 
injury belies the notion of any chronicity during service.  
38 C.F.R. § 3.303(b).  In this regard the Board notes that 
while the veteran's numerous STRs document treatment for a 
wide variety of complaints, there is no record of treatment 
for a right leg laceration or other injury.  There is also no 
evidence of any continuity of symptomatology after separation 
from service.  Id.  This latter finding is buttressed by the 
veteran's own avowal in his December 2005 claim that he had 
received "no medical treatment outside the military."  

Moreover, while the veteran is competent to testify as to his 
in-service experiences and symptoms, the record contains no 
competent probative medical evidence that links a current 
right leg disorder to active military service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion); 38 C.F.R. § 3.159(a)(2).  Although VA medical 
records dating from June 2004 document the veteran as 
complaining of bilateral lower extremity numbness and aching 
pain/discomfort for the past month after prolonged sitting, 
examinations then and thereafter found the veteran to be 
ambulatory without difficulty with no discoloration or 
lesions of the lower extremities, and all motor function of 
the lower extremities within normal limits.  The veteran was 
assessed as having bilateral peripheral neuropathy and 
probably degenerative joint disease of the right knee.  The 
veteran was advised to diet, exercise, stop smoking, and 
moderate his alcohol consumption.  He was also advised to 
avoid prolonged sitting and adjust his car seat to avoid 
pressure on his thighs.

In short, while the record contains credible lay evidence of 
an in-service event, there is no medical evidence of a 
chronic disorder during service, and no evidence of 
continuity of symptomatology thereafter.  Indeed, by the 
veteran's own words his last treatment for a right leg 
disorder was during service, and a physical examination done 
by VA in January 2004 found no disorder of the right leg.  
This lapse in time of at least 24 years since service is 
highly probative evidence against the veteran's claim of a 
nexus between any current right leg symptomatology and active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  There is also 
no competent probative medical evidence which links a current 
right leg disorder to service.  Espiritu, 2 Vet. App. 492.  
As the weight of the probative evidence is against the claim, 
service connection for a right leg disorder must be denied.  
38 C.F.R. §§ 3102, 3.303; see also Caluza v. Brown, 7 Vet. 
App. 498, 508-509 (1995) (holding that the benefit-of-the-
doubt rule is applicable only when the evidence is in 
equipoise). 

As to the Court's ruling in McLendon, the Board again notes 
that the record contains no probative lay or medical evidence 
of a chronic right leg disorder in service; no lay evidence 
or medical evidence of any symptomatology for approximately 
24 years thereafter; and no competent probative medical 
evidence which suggests any current right leg disorder was 
incurred during active military service or related to any 
incident therein.  McLendon v. Nicholson, 20 Vet. App. 79.  
As lay and medical evidence provides no basis to grant the 
above claim, and indeed provides evidence against the claim, 
the Board finds no basis to obtain a VA examination or 
solicit a VA medical opinion.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination/opinion is required).

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the evidence is not in 
equipoise.  38 C.F.R. §§ 3.102, 3.159(a)(1).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

In a letter dated in January 2006 the veteran was apprised of 
the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a letter dated in March 2006 he 
was informed of how VA determines disability ratings and 
effective dates.  Although the latter notice was provided 
after the March 2006 rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the veteran.  The Board thus finds that the 
veteran was provided adequate notice in accordance with 38 
U.S.C.A. §§ 5103, 5103A with regard to her claims for service 
connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  Moreover, 
the veteran has averred that he has received no treatment for 
these claimed disorders since service, and there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right arm injury is 
denied.

Service connection for residuals of a right leg laceration is 
denied.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for residuals of a laceration on his head.  He 
reports that he received a cut to his forehead in a mishap 
with a large forklift, and avers that he "received 19 
stitches in [his] forehead due to the laceration."  He says 
that the incident happened during an overseas tour.  A 
photocopy of a photograph submitted by the veteran shows a 
uniformed person, reclining, with what appears to be the 
residuals of a laceration on the forehead just above the 
scalpline.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

Although the record contains prima facie evidence of a scalp 
wound during service, the veteran has not been accorded an 
examination to ascertain the residuals of said injury.  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon, 20 Vet. App. 79.  Since 
the claims file is being returned it should be updated to 
include VA treatment records compiled since January 2006.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Bay 
Pines VAMC dating from January 26, 2006.  
If no further VA treatment records exist, 
the claims file should be documented 
accordingly.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an 
examination(s) with regard to his claim 
for service connection for residuals of a 
laceration to the forehead.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  

THE EXAMINER'S ATTENTION IS PARTICULARLY 
DIRECTED TO THE PHOTOGRAPH IN THE CLAIMS 
FILE OF THE VETERAN'S FOREHEAD SINCE THIS 
PHOTOGRAPH, ACCORDING TO THE VETERAN, 
DEPICTS THE PRECISE LOCATION OF THE 
LACERATION SUSTAINED BY THE VETERAN TO HIS 
FOREHEAD DURING ACTIVE MILITARY SERVICE.  

The examiner is specifically requested to 
describe in detail, any scar or other 
laceration residuals at the site depicted 
in the veteran's photograph.  If a 
forehead scar is found, the examiner must 
follow the protocol of the Compensation 
and Pension Scars examination worksheet 
and submit color photographs.

NOTE:  If the veteran is determined to 
have laceration residuals other than a 
scar at the site depicted in the 
photograph, the examiner is requested to 
determine whether said other residual(s) 
are secondary to an event that occurred 
prior to active military service 
(including the veteran's pre-service 
concussion) or whether said non-scar 
residuals are secondary to the forehead 
laceration sustained during active 
military service.  

If any non-scar residuals are determined 
to have derived from a pre-service event, 
the examiner must opine as to whether the 
preexisting disorder was 
aggravated/increased in disability during 
active military service.  If the disorder 
did increase in severity during service, 
the examiner should state whether that 
increase was the natural progress of the 
condition.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


